382 U.S. 197 (1965)
UNITED STATES
v.
HUCK MANUFACTURING CO. ET AL.
No. 8.
Supreme Court of United States.
Argued November 15, 1965.
Decided December 6, 1965.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN.
Assistant Attorney General Turner argued the cause for the United States. With him on the brief were Acting Solicitor General Spritzer, Frank Goodman and Robert B. Hummel.
Dennis G. Lyons and Thomas W. Pomeroy, Jr., argued the cause for appellees. With them on the brief were Paul A. Porter, William L. McGovern, John A. Blair, S. K. McCune and W. Walter Braham, Jr.
PER CURIAM.
Judgment affirmed by an equally divided Court.
MR. JUSTICE FORTAS took no part in the consideration or decision of this case.